       Case 1:19-cv-00703-WJ-JFR Document 64 Filed 09/06/19 Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW MEXICO

 DINÉ CITIZENS AGAINST RUINING                  )
 OUR ENVIRONMENT, et al.;                       )
                                                )
                Plaintiffs,                                 No. 1:19-cv-00703-WPJ-JFR
                                                )
      vs.                                       )
 DAVID BERNHARDT, et al.;                       )
                                                )
                Defendants.                     )
                                                )

NAVAJO ALLOTTEES’ RESPONSE TO PLAINTIFFS’ NOTICE OF COMPLETION

       On August 6, 2019, Proposed Intervenors Delora Hesuse, Alice Benally, Lilly Comanche,

Virginia Harrison, Samuel Harrison, Verna Martinez, Lois Phoenix, and Mabel C. Senger

(collectively, “Navajo Allottees”) filed their Unopposed Motion to Intervene in this proceeding.

As described in their Intervention, they are among hundreds of Navajo Nation citizens who own

mineral rights currently in production or approved for production by the United States Department

of the Interior. On August 22, 2019, the Court issued an order granting the Navajo Allottees’

Motion to Intervene. Since their initial filing, the Navajo Allottees participated in numerous

Navajo governmental and community meetings regarding this litigation. There are hundreds, if

not thousands, of similarly-situated Navajo Allottees whose sole or primary source of income—

flowing from the ongoing development of their allotted minerals—is at risk in this litigation.

       Yet, on September 5, 2019, Plaintiffs filed a Notice of Completion of briefing on Plaintiffs’

Motion for Preliminary Injunction, stating that their Motion was ready for decision. Plaintiffs’

representations to this Court are inaccurate. On August 22, 2019, the Navajo Allottees filed a

Notice of Intent to Join Additional Intervenors. As described in the Allottees’ filing, as word of

this litigation has spread, more than 100 Navajo Nation citizens, who own allotted minerals either
        Case 1:19-cv-00703-WJ-JFR Document 64 Filed 09/06/19 Page 2 of 4




currently in production or permitted for production pursuant to the decisions Plaintiffs challenge

in the instant lawsuit, have requested to join the Navajo Allottees’ Motion to Intervene. Moreover,

the Allottees gave notice that they anticipate filing one Notice of Proposed Joinder for however

many allottees may wish to do so this month, and thereafter, further anticipate requesting a modest

briefing schedule from the Court. The briefing schedule the Navajo Allottees intend to request is

to accommodate all the intervening allottees’ submission of individually-tailored affidavits to be

submitted in opposition to Plaintiffs’ Motions, detailing the personalized economic harms that will

befall them if the injunctive relief is granted. As described in the Navajo Allottees’ earlier

submissions, oil and gas royalties are the majority, if not the sole source of income, for the Navajo

Allottees. The injunctive relief Plaintiffs request would be absolutely calamitous for the Navajo

Allottees.

       The Navajo Allottees are diligently working to digest and respond to the nearly 4,000 pages

of material already submitted to the Court in connection with Plaintiffs’ Motion. They are also

working to gather detailed federal records to support their opposition.

       Respectfully, briefing on Plaintiffs’ motion is not complete until the Intervenor Navajo

Allottees’ voices are heard. As noted in the Court’s August 28 Order, there is no emergency

attendant to Plaintiffs’ case; they have had months if not years to prepare it and/or have already

been litigating these issues for years. The interests of justice would be served by allowing some

modest time for the Navajo Allottees to inform the Court of their perspectives and the specific

harms they will suffer if the requested injunctive relief comes to pass. Additionally, given the

current demands in the District described in the Court’s August 28 Order, there is no reason to

declare briefing complete months before the Court could practicably: (1) complete the other



                                                 2
       Case 1:19-cv-00703-WJ-JFR Document 64 Filed 09/06/19 Page 3 of 4




complex civil litigation rulings the Court intends to address first, (2) review the tomes of material

already in the record, or (3) hear argument on the Motion. There simply is no basis for Plaintiffs

to try to silence the Navajo Allottees by declaring briefing closed so far in advance of the Court’s

ability to address the Motion.

       The Navajo Allottees therefore restate their notice of intention to request a modest briefing

schedule from the Court at an appropriate time.

                                          Respectfully submitted,

                                           GREENBERG TRAURIG

                                           s/ Jennifer H. Weddle
                                           Jennifer H. Weddle, D. N.M. Bar No. 19-163
                                           Troy A. Eid
                                           Matthew Crockett
                                           Francesca Ciliberti-Ayres
                                           1144 15th Street, Suite 3300
                                           Denver, Colorado 80202
                                           (303) 572-6565
                                           fax: (303) 572-6540
                                           weddlej@gtlaw.com




                                                  3
        Case 1:19-cv-00703-WJ-JFR Document 64 Filed 09/06/19 Page 4 of 4




                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of September 2019, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

 Kyle Tisdel                                        Hadassah M. Reimer
 Julia Guarino                                      John Frederick Shepherd
 WESTERN ENVIRONMENTAL LAW                          Robert J Sutphin
 CENTER                                             Kristina R. Van Bockern
 tisdel@westernlaw.org                              HOLLAND & HART LLP
 guarino@westernlaw.org                             hmreimer@hollandhart.com
                                                    jshepherd@hollandhart.com
 Daniel Timmons                                     rsutphin@hollandhart.com
 Samantha Ruscavage-Barz                            trvanbockern@hollandhart.com
 WILDEARTH GUARDIANS
 dtimmons@wildearthguardians.org                    Attorneys for Intervenors
 sruscavagebarz@wildearthguardians.org              BP America Production Co. &
                                                    DJR Energy Holding, LLC
 Karimah Schoenhut
 SIERRA CLUB
 karimah.schoenhut@sierraclub.org

 Attorneys for Plaintiffs

 Christopher F. Jeu                                 Jens Jensen
 Andrew A Smith                                     James M Noble
 Corinne Virginia Snow                              Keith D. Tooley
 U.S. ATTORNEY'S OFFICE                             Rebecca W. Watson
 christopher.jeu@usdoj.gov                          WELBORN SULLIVAN MECK & TOOLEY
 andrew.smith@usdoj.gov                             jjensen@wsmtlaw.com
 corinne.snow@usdoj.gov                             jnoble@wsmtlaw.com
                                                    ktooley@wsmtlaw.com
 Attorneys for Defendants                           rwatson@wsmtlaw.com

                                                    Attorneys for Intervenors
                                                    Enduring Resources IV, LLC




                                                   s/Jennifer H. Weddle
